Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-9 are allowable.
Claim 3 has been amended
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic discussion with Roy Gross (message) on 04/28/2022.
1. (Canceled)

2. (Previously Amended) A method for visually designating one or more placeholders in a web page, the method comprising: providing a client-side script, stored on a remote server, that comprises instructions to a web browser to: 
(i) determine whether the web browser is being used by an administrator or a casual visitor, by at least one of:

(a) identifying a specific cookie stored in a cookie depository of the web browser, wherein the specific cookie determines that the web browser is being used by an administrator, and a lack of the specific cookie determines that the web browser is being used by a casual visitor,

(b) identifying a certain IP (Internet Protocol) address associated with the web browser, wherein the certain IP address determines that the web browser is being used by an administrator, and a different IP address determines that the web browser is being used by a casual visitor,

(c) recognizing a URL (Uniform Resource Locator) parameter as part of a URL of the web site, wherein the URL parameter determines that the web browser is being used by an administrator, and a lack of the URL parameter in the URL of the web site determined that the web browser is being used by a casual visitor, and

(d) having a user manually authenticate itself as an administrator,

(ii) analyze a tag structure in a source code of a web page being displayed in the web browser, to establish a Document Object Model (DOM) of the web page, 
(iii) create a Graphical User Interface (GUI) configured to visually designate one or more placeholders, representing user selection of a location in a graphical view of the web page, by at least one of:

(a) an interface which receives a click, by a pointing device, on said location, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the one or more placeholders,

(b) an interface which receives a click, by a pointing device, on an object of the DOM, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the one or more placeholders, and

(c) an interface which receives a user selection of a pre-arranged placeholder layout out of multiple possible placeholder layouts presented to the user,

(iv) detect a user selection of a placeholder location in a graphical view of the web page, wherein the user selection is made using the GUI, (v) update the DOM of the web page on the fly, to render the web page and display the one or more placeholders in accordance with the user selection, (vi) compose instructions comprising the designated one or more placeholders for injecting a content element in the location of the user selection, (vii) transmit the instructions to the remote server, and (viii) call a new client-side script from the remote server; embedding or having embedded, within the source code of the web page, a call to the client-side script stored on the remote server; and executing step (i) of the client-side script by the web browser upon the web page being displayed in the web browser, wherein if the web browser is determined to be used by an administrator: executing steps (11) through (vii) of the client-side script, and operating the remote server to compose the new client-side script based on the instructions, and if the web browser is determined to be used by a casual visitor: executing step (viii) of the client-side script, to invoke the content element in the location of the user selection.

3. (Currently Amended) The method according to claim [[1]] 2, wherein said executing of the client-side script further comprises receiving from the user one or more parameters pertaining to the content element, said one or more parameters selected from the group consisting of: an advertisement size, an advertisement style, an advertising content, an indication of which pages of the web site the advertisement is to be displayed in, and an advertisement position relative to an element of the DOM.

4. (Previously Presented) The method according to claim 3, wherein said GUI comprises a parameter interface for enabling the user to define the one or more parameters pertaining to the content element.

5. (Previously Presented) The method according to claim 4, wherein said GUI comprises the parameter interface displayed adjacent to the selected location.

6. (Previously Amended) A non-transitory computer readable storage medium having computer-readable code stored thereon, which, when executed by at least one hardware processor, causes said at least one hardware processor to:

provide a client-side script, stored on a remote server, that comprises instructions to a web browser: (i) determine whether the web browser is being used by an administrator or a casual visitor, by at least one of:

(a) identifying a specific cookie stored in a cookie depository of the web browser, wherein the specific cookie determines that the web browser 1s being used by an administrator, and a lack of the specific cookie determines that the web browser is being used by a casual visitor,

(b) identifying a certain IP (Internet Protocol) address associated with the web browser, wherein the certain IP address determines that the web browser is being used by an administrator, and a different IP address determines that the web browser is being used by a casual visitor,

(c) recognizing a URL (Uniform Resource Locator) parameter as part of a URL of the web site, wherein the URL parameter determines that the web browser is being used by an administrator, and a lack of the URL parameter in the URL of the web site determined that the web browser is being used by a casual visitor, and

(d) having a user manually authenticate itself as an administrator,

(ii) analyze a tag structure in a source code of a web page being displayed in the web browser, to establish a Document Object Model (DOM) of the web page,

(iii) create a GUI for configured to visually designate one or more placeholders, representing user selection of a location in a graphical view of the web page, by at least one of:

(a) an interface which receives a click, by a pointing device, on said location, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the one or more placeholders,

(b) an interface which receives a click, by a pointing device, on an object of the DOM, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the one or more placeholders,

(c) an interface which receives a user selection of a pre-arranged placeholder layout out of multiple possible placeholder layouts presented to the user,

(iv) detect a user selection of a placeholder location in a graphical view of the web page, wherein the user selection is made using the GUI,

(v) update the DOM of the web page on the fly, to render the web page and display the one or more placeholders in accordance with the user selection,

(vi) compose instructions comprising the designated one or more placeholders for injecting a content element in the location of the user selection,

(vii) transmit the instructions to a remote server, and

(viii) call a new client-side script from the remote server;

execute step (i) of the client-side script by the web browser upon the web page being displayed in the web browser, wherein if the web browser is determined to be used by an administrator: executing steps (11) through (vii) of the client-side script, and operating the remote server to compose the new client-side script based on the instructions, and if the web browser is determined to be used by a casual visitor: executing step (viii) of the client-side script, to invoke the content element in the location of the user selection.

7. (Previously Presented) The non-transitory computer readable storage medium according to claim 6, wherein said executing of the client-side script further comprises receiving from the user one or more parameters pertaining to the content element, said one or more parameters selected from the group consisting of: an advertisement size, an advertisement style, an advertising content, an indication of which pages of the web site the advertisement is to be displayed in, and an advertisement position relative to an element of the DOM.

8. (Previously Presented) The non-transitory computer readable storage medium according to claim 7, wherein said GUI comprises a parameter interface for enabling the user to define the one or more parameters pertaining to the content element.

9. (Previously Presented) The non-transitory computer readable storage medium according to claim 8, wherein said GUI comprises the parameter interface displayed adjacent to the selected location.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        04/28/2022